—Appeal from a judgment of Supreme Court, Monroe County (Stander, J.), entered February 27, 2001, convicting defendant after a jury trial of burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of burglary in the second degree (Penal Law § 140.25 [2]). Contrary to defendant’s contention, the conviction is supported by legally sufficient evidence. The fingerprint evidence leads to “a conclusion of guilt beyond a reasonable doubt and excludes every reasonable hypothesis of innocence” (People v Hirsch, 280 AD2d 612, 613, lv denied 96 NY2d 801, 940; see People v Brown, 288 AD2d 233, lv denied 97 NY2d 702; People v Sparacino, 150 AD2d 814, lv denied 74 NY2d 747). Also contrary to defendant’s contention, the verdict is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495). The sentence is neither unduly harsh nor severe. Present—Pigott, Jr., P.J., Green, Hurlbutt, Scudder and Burns, JJ.